INVESTMENT ADVISORY AGREEMENT


THIS AGREEMENT (the “Agreement”) dated as April 5, 2007, by and between Sebring
Software, LLC, having its principal business at 1400 Cattlemen Road, Suite D,
Sarasota, Florida 34242 ( the “Company”) and Galileo Asset Management, SA, a
Swiss Corporation and member of the ARIF (Association Romande des Intermédiaires
Fiduciaries) located at the World Trade Center, Avenue Gratta-Paille 2, Case
Postale 4767, CH – 10000 Lausanne 30, Switzerland (the “Advisor”).


W I T N E S S E T H:


WHEREAS, the Company desires to retain the Advisor and the Advisor desires to be
retained by the Company pursuant to the terms and conditions hereinafter set
forth:


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is hereby agreed as follows:


SECTION 1. Retention


(a)           The Company hereby retains the Advisor on an exclusive basis to
perform the services set forth in Section 1(b) commencing the date hereof and
ending one (1) year  after the Company files with the United States Securities
and Exchange Commission (“SEC”) for an Initial Public offering (“IPO”),
underwritten by an Advisor Source (as defined in Section 2).  This Agreement
shall automatically renew for additional six-month periods unless terminated in
writing not less than thirty (30) days prior to the original or any subsequent
expiration date (the initial period and any renewals thereof, the “Term”).  The
Advisor hereby accepts such retention and shall perform for the Company the
duties described herein, faithfully and to the best of its ability.  During the
Term, the Advisor shall report directly to the President of the Company or to
any other senior officer designated in writing by the President of the Company.


(b)           The Advisor shall serve as an investment Advisor to the Company
and render such advice and services to the Company as may be reasonably
requested by the Company concerning raising capital for the company through a
private placement and securing an underwriter for an IPO of the company and
listing on the NASDAQ NMS, NASDAQ Small Cap or American Stock Exchange.


(i)           Study and review of the business, operations, and historical
financial performance of the Company (based upon management’s forecast of
financial performance) so as to enable the Advisor to provide advice to the
Company;


(ii)           Assist the Company in attempting to formulate the best strategy
to meet the Company’s working capital and capital resource needs;


(iii)           Assist in the formulation of the terms and structure of any
reasonable proposed business combination transaction involving the Company,
including without limitation, any merger or consolidation, sale of assets, or
sale or exchange of stock (a “Business Combination”);
 
 
 

--------------------------------------------------------------------------------

 


(iv)           Assist in the presentation to the Board of Directors of the
Company of any proposed transaction;
 
(v)           Advise the Company in the preparation of press releases and other
communications with the financial and investment communities;


(vi)           Assist the Company in its efforts to analyze  the quantitative
and qualitative requirements as required by any exchange or medium, including
but not limited to (A) net tangible assets, market capitalization, shareholders
equity or net income, (B) public float of the Company’s common stock, (C)
market-makers, (D) shareholders, (E) corporate governance requirements, (F)
independent directors, (G) audit and compensation committees and (H) assist,
where necessary, in an effort to enable the Company to obtain a more favorable
exchange listing and to be in a position to remain continuously listed
thereafter; and


(vii)           Introduce the Company to potential underwriters for an IPO of a
minimum of $20 million US and a bridge funding prior to an IPO of a minimum of
$2,000,000 (the “Bridge Financing”).


SECTION 2.                                Compensation.


(a)           If the Advisor arranges or introduces the Company to any  source
(each individually, the “Advisor Source”) who provides an equity financing,
including any securities convertible into equity and any options or warrants
exercised (the “Equity Financing”), and the  Company closes a transaction with
such provider, the Company shall pay the Advisor at closing: (i) commissions in
cash in an amount equal to ten percent (10%) of the total gross cash proceeds of
the Equity Financing (ii) a non-accountable expense allowance in cash equal to
three percent (3%) of the total gross cash proceeds of the Equity Financing and
(iii) a Warrant Fee in the form of a five (5) year warrant to purchase shares of
common stock of the Company equal to ten percent (10%) of the shares of the
Common Stock issued at closing at an exercise price equal to 110% of the opening
trading price or to be issued upon conversion of any convertible securities
and/or exercise of any derivative securities (including, without limitation,
warrants or options) issued in the Business Combination. The Warrant Fee, at the
option of the Advisor, may be exercised in cash or by an exchange of the “value”
thereof as a “cashless exercise.”  For this purpose, the “value” of the Warrant
Fee with respect to the right to acquire one share of common stock shall be the
amount equal to the closing bid price of the Common Stock on the date of
exercise less the exercise price. In the event the Company is not the surviving
entity of the Business Combination, then the Warrant Fee shall be issued and
convertible into the common stock of such surviving entity.


(b)           If the Advisor introduces the Company to any  Advisor Source for a
Business Combination or facilitates or helps bring about a Business Combination
with a public or private company, which the Company closes, the Company shall
pay the Advisor at closing  (i) commission fees in cash in an amount equal to
ten percent (10%) of the total gross cash proceeds and all other non-cash
consideration of the Business Combination paid or received by the Company,
(ii) a non-accountable expense allowance in cash equal to three percent (3%) of
the total gross cash proceeds and all other non-cash consideration of the
Business Combination paid or received by the Company, and (iii) a Warrant Fee in
the form of a five (5) year warrant to purchase shares of common stock of the
Company equal to ten percent (10%) of the shares of the Common Stock issued at
closing at an exercise price equal to 110% of the opening trading price or to be
issued upon conversion of any convertible securities and/or exercise of any
derivative securities (including, without limitation, warrants or options)
issued in the Business Combination. The Warrant Fee, at the option of the
Advisor, may be exercised   in cash or by an exchange of the “value” thereof as
a “cashless exercise.”  For this purpose, the “value” of the Warrant Fee with
respect to the right to acquire one share of common stock shall be the amount
equal to the closing bid price of the Common Stock on the date of exercise less
the exercise price. In the event the Company is not the surviving entity of the
Business Combination, then the Warrant Fee shall be issued and convertible into
the common stock of such surviving entity.
 
 
2

--------------------------------------------------------------------------------

 
.
(c)           If the Advisor introduces the Company to any  Advisor Source who
provide any of the following capital related instruments for the Company (each a
“Transaction”), the Company shall pay the Advisor a cash fee at closing based
upon the total face value of the Transaction in accordance with the following
schedule: (i) an amount equal to six percent (6%) of any and all consideration
received by the Company in any debt financing not convertible into equity and a
non-accountable expense allowance in an amount equal to one percent (1%) of any
and all consideration received by the Company in such debt financing (“Senior
Financing”); (ii) three percent (3%) of any revolving credit line; (iii) two
percent (2%) of any credit enhancement instrument, including on an insured or
guaranteed basis; and (iv) ten percent (10%) of any revenue-producing contract,
fee-sharing arrangement, licensing, royalty or similar agreement.  For purposes
of this Agreement any Transaction, Equity Financing or Business Combination
shall be a “Fee Transaction”.


(d)           Each Advisor Source introduced to the Company on the date of this
Agreement shall be listed in Schedule A annexed hereto and made a part
hereof.  Subsequent to the date of this Agreement and immediately upon the
Advisor’s introduction of a Advisor Source to the Company, the Advisor shall
amend Schedule A to include each additional Advisor Source and deliver such
amended Schedule A to the Company within ten (10) days of such introduction.


(e)           The obligation of the Company to compensate Advisor for any Fee
Transaction shall survive for a period of three (3) years from the date of
execution of this Agreement for each such Fee Transaction.


(f)           The Company shall pay the Advisor a non-refundable retainer fee of
Seven Thousand Five Hundred Dollars ($7,500) per month for the Term hereof (the
“Retainer Fee”) on the first day of each month beginning with April 1,
2007.   The retainer fee shall be accrued by the Company and paid upon the
acceptance by the Company of either:


(i)          a firm underwriting commitment for an IPO or a private placement
raise of a minimum of $20 million secured by the Advisor; or
 
 
3

--------------------------------------------------------------------------------

 


(ii)          a private placement of a minimum of $2,000,000, placed by the
Advisor.


(h)           Immediately following receipt by the Company of Bridge Financing,
Advisor shall receive an equity ownership of the Company equal to nine percent
(9%) of the Company (the Advisor Shares). In the event that the Advisor fails to
secure an underwriting of a minimum of $20 million on a firm underwriting basis
during the Term, the Advisor shall return the Advisor Shares to the Company and
the Advisor Shares will be cancelled.


(i)           Except as otherwise provided for herein:


(i)          All fees due to the Advisor hereunder shall have no offsets, are
non-refundable, non-cancelable and shall be free and clear of any and all
encumbrances.


(ii)           All cash fees due the Advisor hereunder shall be paid to the
Advisor immediately upon closing of any Fee Transaction by wire transfer of
immediately available funds from the proceeds of the Fee Transaction, either
directly or from the formal or informal escrow arrangement established for the
Fee Transaction by the agent holding such funds (collectively, the “Closing
Agent”), pursuant to the written wire transfer instructions of the Advisor to
the Closing Agent. The Closing Agent shall be the attorneys for the Advisor.


(iii)           All securities fees due the Advisor hereunder shall be made via
DTC or the DWAC system if eligible for such system, or by  certificates issued
by the transfer agent for the Company or the Company, as applicable, and shall
be delivered to the Advisor by the Closing Agent immediately upon closing of any
Fee Transaction.


(iv)           All securities fees due the Advisor hereunder shall be duly
issued, fully-paid (exclusive of warrants or options) and non-assessable and
shall be in the same form, with the same terms and conditions as the securities
provided to the Company pursuant to any Fee Transaction.


(v)           For the purposes of this Agreement, “Registrable Securities” shall
mean (i) all shares of Common Stock of the Company paid or payable to the
Advisor under this Agreement, (ii) all shares of Common Stock into which
convertible securities issued or issuable to the Advisor under this Agreement
are convertible and (iii) all shares of common stock into which derivative
securities (including, without limitation, warrants and options) issued or
issuable to the Advisor are exercisable.  The Company hereby grants to the
Advisor “customary piggyback registration rights” and shall register all of the
Registrable Securities on any registration statement it files with the
Securities and Exchange Commission relating to its securities (excluding
registration statements on Forms S-4 or S-8) and in compliance with any and all
federal and state securities laws, in the name(s) of and to the account(s)
designated by the Advisor.  The Company agrees to pay all costs associated with
registering the Registrable Securities for resale.  In order to effectuate the
foregoing provisions, at the Advisor’s request, either simultaneously herewith
or at anytime hereafter, the Company shall execute and deliver to the Advisor a
Registration Rights Agreement reflecting the foregoing provisions.
 
 
4

--------------------------------------------------------------------------------

 


(j)           The Company shall authorize and direct the Closing Agent to
distribute directly or from escrow any and all fees due the Advisor hereunder
(or the Company and the Advisor, if required to do so, shall establish an escrow
account in accordance with NASD rules). The Company agrees that such fees and
the manner of payment and delivery as herein provided shall be included in the
documentation of any Fee Transaction.  The Advisor is hereby authorized to
notify the Closing Agent, on behalf of the Company and as its agent, to make all
payments required hereunder directly to the Advisor.  In order to effectuate the
foregoing provisions, at the Advisor’s request, either simultaneously herewith
or anytime hereafter, the Company shall execute and deliver (i) a Power of
Attorney that gives the Advisor the right to ensure payment to Advisor of any
and all fees due hereunder and (ii) the Irrevocable Disbursement Instructions
annexed hereto as Schedule B that require the Closing Agent to pay any and all
fees due the Advisor hereunder before it makes any disbursement to the Company.
 
SECTION 3.  Expenses.  Upon receipt of the proceeds of a Bridge Financing, the
Company shall reimburse the Advisor on a monthly basis or at such other times as
the Advisors may request, for all of the Advisor’s reasonable pre-approved,
documented out-of-pocket expenses and travel expenses incurred in connection its
activities hereunder, without regard to whether or not any closing occurs,
including the fees and disbursements for it outside legal counsel, regarding
from or arising out of this engagement. Notwithstanding the foregoing, the
Company shall have a prior opportunity to review the terms of any engagement of
outside counsel by the Advisor in connection with the transactions contemplated
herein and that the Company shall promptly provide the Advisor with objections,
if any, to the proposed engagement.  The Advisor agrees to reasonably consider
any such objections in view of the Company’s obligations hereunder to assume
responsibility for such expenses.  Reimbursement by the Company to the Advisor
will be made within thirty (30) days of the Company’s receipt of said
documentation.  In addition, the Company shall be responsible for all mailing
and printing expenses of the Advisor, and all blue sky filing fees, if any,
incurred or payable in connection with any financing transaction.
 
SECTION 4.  Termination Fee.  Provided that the Advisor is proceeding in good
faith at all times, the Company warrants that it will not terminate this
Agreement for any reason other than pursuant to Section 5(b) herein, unless such
termination is made after compliance with Section 5 of this Agreement.  The
Company agrees that in the event it elects to terminate, cancel or rescind any
agreements, term sheets or letters of intent pursuant to any Fee Transactions
the Company enters into that was facilitated by the Advisor, excluding any such
cancellation that is made pursuant to pertinent “out clauses” or closing
conditions of the  respective documents regarding such transactions that allow
the Company to terminate such transaction without incurring any liability or
obligation to any other party, then the Company shall immediately pay to the
Advisor a termination fee equal to twenty-five percent (25%) of the total fees
that would have been paid to the Advisor had the transaction been effected.
 
 
5

--------------------------------------------------------------------------------

 


SECTION 5.  Termination.


(a)           This Agreement and the Advisor’s engagement hereunder shall not be
terminated by Company under any circumstances nor for any reason whatsoever,
except pursuant to Section 5(b) below, unless all compensation due to Advisor
pursuant to Section 2 above has been distributed to the Advisor from the Closing
Agent for all Fee Transactions entered into or closed prior to
termination.  Sections 2, 3, 4, 6, 7 and 8 shall survive any termination of this
Agreement.


(b)           This Agreement may be terminated by the company in the event the
Company has not received a binding commitment from an Advisor Source to
underwrite an IPO in a minimum amount of $20 million and the Company has not
received a Bridge Financing in a minimum amount of $2,000,000 within 180 days of
receipt by Advisor of audited GAAP financial statements of the Company for the
year 2005, 2006 and the three month period ended March 31, 2007.


SECTION 6.  Confidential Information.  The Advisor agrees that during and after
the Term, it will keep in strictest confidence, and will not disclose or make
accessible to any other person without the written consent of the Company, the
Company's products, services and technology, both current and under development,
promotion and marketing programs, lists, trade secrets and other confidential
and proprietary business information of the Company or any of its clients and
third parties including, without limitation, Proprietary Information (as defined
in Section 7) (all of the foregoing is referred to herein as the “Confidential
Information”).  The Advisor agrees (a) not to use any such Confidential
Information for itself or others, except in connection with the performance of
its duties hereunder; and (b) not to take any such material or reproductions
thereof from the Company's facilities at any time during the Term except, in
each case, as required in connection with the Advisor's duties hereunder.


Notwithstanding the foregoing, the parties agree that the Advisor is free to use
(a) information in the public domain not as a result of a breach of this
Agreement, (b) information lawfully received form a third party who had the
right to disclose such information and (c) the Advisor’s own independent skill,
knowledge, know-how and experience to whatever extent and in whatever way he
wishes, in each case consistent with his obligations as the Advisor and that, at
all times, the Advisor is free to conduct any research relating to the Company’s
business.


SECTION 7.  Ownership of Proprietary Information.  The Advisor agrees that all
information that has been created, discovered or developed by the Company, its
subsidiaries, affiliates, licensors, licensees, successors or assigns
(collectively, the "Affiliates") (including, without limitation, information
relating to the development of the Company's business created, discovered,
developed by the Company or any of its affiliates during the Term, and
information relating to the Company's customers, suppliers, Advisors, and
licensees) and/or in which property rights have been assigned or otherwise
conveyed to the Company or the Affiliates, shall be the sole property of the
Company or the Affiliates, as applicable, and the Company or the Affiliates, as
the case may be, shall be the sole owner of all patents, copyrights and other
rights in connection therewith, including without limitation the right to make
application for statutory protection.  All the aforementioned information is
hereinafter called "Proprietary Information."  By way of illustration, but not
limitation, Proprietary Information includes trade secrets, processes,
discoveries, structures, inventions, designs, ideas, works of authorship,
copyrightable works, trademarks, copyrights, formulas, improvements, inventions,
product concepts, techniques, marketing plans, merger and acquisition targets,
strategies, forecasts, blueprints, sketches, records, notes, devices, drawings,
customer lists, patent applications, continuation applications,
continuation-in-part applications, file wrapper continuation applications and
divisional applications and information about the Company's Affiliates, its
employees and/or Advisors (including, without limitation, the compensation, job
responsibility and job performance of such employees and/or Advisors).
 
 
6

--------------------------------------------------------------------------------

 


All original content, proprietary information, trademarks, copyrights, patents
or other intellectual property created by the Advisor that does not include any
specific information relative to the Company’s proprietary information, shall be
the sole and exclusive property of the Advisor.


SECTION 8.  Indemnification.  The Company represents that all materials provided
or to be provided to the Advisor or any third party regarding the Company’s
financial affairs or operations are and shall be truthful and accurate and in
compliance with any and all applicable federal and state securities laws. The
Company agrees to indemnify and hold harmless the Advisor and its Advisors,
professionals, lawyers, consultants and affiliates, their respective directors,
officers, shareholders, partners, members, managers, agents and employees and
each other person, if any, controlling the Advisor or any of its affiliates to
the full extent lawful, from and against all losses, claims, damages,
liabilities and expenses incurred by them (including reasonable attorneys' fees
and disbursements) that result from actions taken or omitted to be taken
(including any untrue statements made or any statement omitted to be made) by
the Company, its agents or employees which relate to the scope of this Agreement
and the performance of the services by the Advisor contemplated hereunder.  The
Advisor will indemnify and hold harmless the Company and the respective
directors, officers, agents, affiliates and employees of the Company from and
against all losses, claims damages, liabilities and expenses that result from
bad faith, gross negligence or unauthorized representations of the Advisor.  In
no event shall the Advisor be responsible or liable hereunder for an amount in
excess of the compensation received by it pursuant to this Agreement. Each
person or entity seeking indemnification hereunder shall promptly notify the
Company, or the Advisor, as applicable, of any loss, claim, damage or expense
for which the Company or the Advisor, as applicable, may become liable pursuant
to this Section 8. No party shall pay, settle or acknowledge liability under any
such claim without consent of the party liable for indemnification, and shall
permit the Company or the Advisor, as applicable, a reasonable opportunity to
cure any underlying problem or to mitigate actual or potential damages.  The
scope of this indemnification between the Advisor and the Company shall be
limited to, and pertain only to certain transactions contemplated or entered
into pursuant to this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
The Company or the Advisor, as applicable, shall have the opportunity to defend
any claim for which it may be liable hereunder, provided it notifies the party
claiming the right to indemnification in writing within fifteen (15) days of
notice of the claim.
 
The rights stated pursuant to this Section 8 shall be in addition to any rights
that the Advisor, the Company, or any other person entitled to indemnification
may have in common law or otherwise, including, but not limited to, any right to
contribution.


SECTION 9.  Notices.  Any notice or other communication under this Agreement
shall be in writing and shall be deemed to have been duly given: (a) upon
facsimile transmission (with written transmission confirmation report) at the
number designated below; (b) when delivered personally against receipt
therefore; (c) one day after being sent by Federal Express or similar overnight
delivery; or (d) five (5) business days after being mailed registered or
certified mail, postage prepaid.  The addresses for such communications shall be
as set forth below or to such other address as a party shall give by notice
hereunder to the other party to this Agreement.



 
If to the Company: 
Sebring Software, LLC

1400 Cattlemen Road, Suite D
Sarasota, FL  34232
Telephone:  941-377-0715
Telecopy:  941-377-0719
Attention:  Leif w. Andersen, Chief Executive Officer



 
If to the Advisor:  
Galileo Asset Management, SA

World Trade Center
Avenue Gratta-Paille 2
Case Postale 4767
CH – 10000 Lausanne 30, Switzerland
Telephone: +41-21-641-5691
Telecopy: +41-21-641-5694 and 212-504-3262
Attention: Marie-Christine Wright



 
With a copy to:   
San Rafael Consulting Group, LLC

8560 Heron Lagoon Circle
Sarasota, Florida 34242
Telephone:  (941) 346-7550
Telecopy:  (941) 346-9230
Attention: Office of General Counsel


SECTION 10.  Status of Advisor.  The Advisor shall be deemed to be an
independent contractor and, except as expressly provided or authorized in this
Agreement, shall have no authority to act for on behalf of or represent the
Company.  This Agreement does not create a partnership or joint venture.
 
SECTION 11.  Other Activities of Advisor.  The Company recognizes that the
Advisor now renders and may continue to render financial consulting and other
investment advisory services to other companies that may or may not conduct
business and activities similar to those of the Company.  The Advisor shall not
be required to devote its full time and attention to the performance of its
duties under this Agreement, but shall devote only so much of its time and
attention as it deems reasonable or necessary for such purposes.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 12.  Successors and Assigns.  This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.  This Agreement and any of
the rights, interests or obligations hereunder may be assigned by the Advisor
without the prior written consent of the Company, which consent will not
unreasonably be withheld.  This Agreement and any of the rights, interests or
obligations hereunder may not be assigned by the Company without the prior
written consent of the Advisor, which consent shall not be unreasonably
withheld.


SECTION 13.  Severability of Provisions.  If any provision of this Agreement
shall be declared by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced in whole or in part, the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable, and
no provision shall be deemed dependent upon any other covenant or provision
unless so expressed herein.


SECTION 14.  Entire Agreement; Modification.  This Agreement and the schedule
hereto contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto and thereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein.  No amendment or modification of this Agreement
shall be valid unless made in writing and signed by each of the parties hereto.


SECTION 15.  Non-Waiver.  The failure of any party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith; and the said terms, conditions and provisions shall remain in full
force and effect.  No waiver of any term or condition of this Agreement on the
part of any party shall be effective for any purpose whatsoever unless such
waiver is in writing and signed by such party.


SECTION 16.  Remedies For Breach.  The Advisor and Company mutually agree that
any breach of Sections 2, 3, 4, 5, 6, 7 or 8 of this Agreement by the Advisor or
the Company may cause irreparable damage to the other party and/or their
affiliates, and that monetary damages alone would not be adequate and, in the
event of such breach or threat of breach, the damaged party shall have, in
addition to any and all remedies at law and without the posting of a bond or
other security, the right to an injunction, specific performance or other
equitable relief necessary to prevent or redress the violation of either party's
obligations under such Sections.  In the event that an actual proceeding is
brought in equity to enforce such Sections, the offending party shall not urge
as a defense that there is an adequate remedy at law nor shall the damaged party
be prevented from seeking any other remedies that may be available to it.  The
defaulting party shall pay all attorney’s fees and costs incurred by the other
party in enforcing this Agreement.
 
 
9

--------------------------------------------------------------------------------

 


SECTION 17.  Governing Law.  The parties hereto acknowledge that the
transactions contemplated by this Agreement bear a reasonable relation to the
state of New York.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the state of New York
without regard to such state’s principles of conflicts of laws.  The parties
irrevocably and unconditionally agree that the exclusive place of jurisdiction
for any action, suit or proceeding (“Actions”) relating to this Agreement shall
be in the state or federal courts situated in the county and state of New
York.  Each party irrevocably and unconditionally waives any objection it may
have to the venue of any Action brought in such courts or to the convenience of
the forum.  Final judgment in any such Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment, a certified or true
copy of which shall be conclusive evidence of the fact and the amount of any
indebtedness or liability of any party therein described.  Service of process in
any Action by any party may be made by serving a copy of the summons and
complaint, in addition to any other relevant documents, by commercial overnight
courier to any other party at their address set forth in this Agreement.


SECTION 18.  Headings.  The headings of the Sections are inserted for
convenience of reference only and shall not affect any interpretation of this
Agreement.


SECTION 19.  Counterparts.  This Agreement may be executed in counterpart
signatures, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one and the same instrument, it being
understood that both parties need not sign the same counterpart.  In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement of fourteen
(14) pages as of the day and year first written above.
 

 
SEBRING SOFTWARE, LLC
         
 
By:
/s/ Leif W. Andersen       Name:  Leif W. Andersen       Title:    Chief
Executive Officer          




 
GALILEO ASSET MANAGEMENT SA
         
 
By:
/s/ Marie-Christine Wright       Name: Marie-Christine Wright, Director  

 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE A




Merger, Acquisition, Strategic Alliance, Lender, Broker Dealer & Investor List


For: Sebring Software, LLC From: Galileo Asset Management SA


CONFIDENTIAL


Empire/Jesup Lamont, NASD Member Firm


Maxim Group. NASD Member Firm


Gilford Securities, NASD Member Firm


Gemstone Securities, NASD Member Firm


Securities Network, LLC, NASD Member Firm


Joseph Gunnar, NASD Member Firm
 
 
i

--------------------------------------------------------------------------------

 
 
Schedule B


Irrevocable Disbursement Instructions




 
Company:
   
Address:
   
Contact:
   
Telephone:
   




Investment Advisor:
Galileo Asset Management SA

World Trade Center
Avenue Gratta-Paille 2
Case Postale 4767
CH – 10000 Lausanne 30, Switzerland
Telephone: +41-21-641-5691
Telecopy: +41-21-641-5694
Attention: Marie-Christine Wright


Reference is made to the Exclusive Investment Advisory Agreement (the
“Agreement”) of even date herewith between Galileo Asset Management SA
(“Advisor”) and _____________ (the “Company”), a copy of which is annexed
hereto. All capitalized terms used herein shall have the meanings ascribed to
them in the Agreement.


This Irrevocable Disbursement Instructions (“Instructions Instrument”) confirms
the Company’s agreement, instructions and authority to direct the Closing Agent,
to remit funds or securities to Advisor for any and all fees due to Advisor
directly from the closing proceeds of any Fee Transaction, pursuant to the terms
and conditions of the Agreement.


This Irrevocable Payment Authorization has been executed in connection with a
proposed transaction facilitated by Advisor for the benefit of the Company. The
Company further agrees, confirms and directs the Closing Agent as follows:


1) All of the fees and securities payable and paid to Advisor shall be made
without offsets, claims or encumbrances and shall be paid in certified U.S.
funds and be remitted to Advisor upon the closing of any Business Combination,
Senior Financing, Equity Financing or other transaction pursuant to the
Agreement. THE CLOSING AGENT SHALL NOT DISBURSE ANY FUNDS TO ANY PERSON UNLESS
THE ADVISOR IS PAID AT OR PRIOR TO ANY SUCH DISBURSEMENT.
 
 
ii

--------------------------------------------------------------------------------

 


2) This instrument confirms and directs the Closing Agent  to list and include
Advisor in any and all required closing documentation and disbursement
memoranda, as deemed necessary to effectuate the terms of the Agreement and this
Instructions Letter.


3) This Instructions Authorization is effective for a period of three (3) years
from the date of the Agreement.


4) All remittances made to Advisor shall be directed as set forth in the
Schedule below.
 
The Company hereby agrees and confirms this Irrevocable Disbursement
Instructions is approved by the Company and sets it hand upon this _______ day
of ___________, 2007.


 

Company:   Corporate Seal or Notary Public

 

--------------------------------------------------------------------------------

Print Name & Title



--------------------------------------------------------------------------------

Authorized Signatory
 
 
iii

--------------------------------------------------------------------------------

 
 
Schedule C


Remittance Information for Company to Advisor




Via Federal Wire Transfer:




Credit Suisse
Lausanne
Account No: 0425-497186-92-1
Account Name: Galileo Asset Management SA
SWIFT: CRESCHZZ10A
IBAN: CH 63 0442 5049 7186 9200 1
Clearing No (for payments made within Switzerland): 4425
Compte Postal 12-35-2




For securities that cannot be wired:


Galileo Asset Management SA
World Trade Center
Avenue Gratta-Paille 2
Case Postale 4767
CH – 10000 Lausanne 30, Switzerland
Telephone: +41-21-641-5691
Attention: Marie-Christine Wright
 
 
iv

--------------------------------------------------------------------------------

 